DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/29/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Peter Tormey, on 5/5/2021.

The application has been amended as follows: 
4.    (Currently Amended) A method for a near eye display device including: electrically coupling a first plurality of liquid crystal retarders to a controller;
electrically coupling a second plurality of liquid crystal retarders to the controller;
physically coupling the first and second plurality of liquid crystal retarders to a see-thru mirror and a polarizer, and

switching off the first plurality of liquid crystal retarders to remain transparent and switching on the second plurality of liquid crystal retarders to become quarter wave retarders by the controller, or switching off the second plurality of liquid crystal retarders to remain transparent and switching on the first plurality of liquid crystal retarders to become quarter wave retarders by the controller.
7. (Currently amended) The method of claim 4 wherein the near eye display device includes an image source, the image source disposed in optical alignment with the first and second plurality of liquid crystal retarders.


Reasons for allowance
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 4. In addition, Kollin US 2015/0378074 (at least figs.1A-2, para.20-21), Ouderkirk US 2017/0374327 (at least figs.1-5, para.43) and McDowall US 2015/0370074 (at least figs.2-8) taken along or in combination, at least fails to disclose or suggest the claim limitations of “physically coupling the first and second plurality of liquid crystal retarders .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIA X PAN/Primary Examiner, Art Unit 2871